Name: 2006/138/EC: Council Decision of 20 February 2006 extending the period of application of Decision 82/530/EEC authorising the United Kingdom to permit the Isle of Man authorities to apply a system of special import licences to sheepmeat and beef and veal
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  information technology and data processing;  tariff policy
 Date Published: 2006-09-29; 2006-02-24

 24.2.2006 EN Official Journal of the European Union L 54/32 COUNCIL DECISION of 20 February 2006 extending the period of application of Decision 82/530/EEC authorising the United Kingdom to permit the Isle of Man authorities to apply a system of special import licences to sheepmeat and beef and veal (2006/138/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Protocol 3 to the 1972 Act of Accession, and in particular Article 1(2) and the second subparagraph of Article 5 thereof, Having regard to the proposal from the Commission, Whereas: (1) Community rules concerning trade with third countries in agricultural products subject to a common organisation of the market apply to the Isle of Man in accordance with Article 1(2) of Protocol 3 to the Act of Accession and with Council Regulation (EEC) No 706/73 concerning the Community arrangements applicable to the Channel Islands and the Isle of Man for trade in agricultural products (1). (2) Livestock production is a traditional activity in the Isle of Man and plays a central part in the Islands agriculture. (3) In the context of the trade arrangements with certain third countries pursuant to the common organisation of the market applicable to the Isle of Man, subject to the Community provisions which governed the relationship between the Island and the Community, it was desirable to permit the Island authorities to apply certain measures in order to protect its own production and the working of its own agricultural support system. (4) Therefore, Council Decision 82/530/EEC (2) authorised the United Kingdom to permit the Isle of Man government to apply a system of special licences for imports of sheepmeat and beef and veal originating in third countries and in Member States of the Community, without prejudice to the measures concerning trade with third countries provided for by Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (3) and Council Regulation (EC) No 2529/2001 of 19 December 2001 on the common organisation of the market in sheepmeat and goatmeat (4). This authorisation was granted for a period which ended on 31 December 2005. (5) During the application of the system, the activity in the sheep and cattle sector in the Isle of Man has been maintained. However, the Commission reported to the Council that structural problems in the sector may impede the long-term sustainability of the livestock production on the Island. Therefore, the current regime is prolonged for the last time to allow for the restructuring of the sheepmeat and beef industry on the Isle of Man. (6) In order to provide for continuous application of the system after 31 December 2005, the date of application of this Decision should be fixed to 1 January 2006. (7) Decision 82/530/EEC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Decision 82/530/EEC shall be replaced by the following: Article 2 This Decision shall apply until 31 December 2010. Article 2 This Decision shall apply from 1 January 2006. Article 3 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 20 February 2006. For the Council The President J. PRÃ LL (1) OJ L 68, 15.3.1973, p. 1. Regulation as amended by Regulation (EEC) No 1174/86 (OJ L 107, 24.4.1986, p. 1). (2) OJ L 234, 9.8.1982, p. 7. Decision as last amended by Decision 2000/665/EC (OJ L 278, 31.10.2000, p. 25). (3) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (4) OJ L 341, 22.12.2001, p. 3. Regulation as last amended by Regulation (EC) No 1913/2005.